Matter of O'Keefe v Ky (2015 NY Slip Op 04650)





Matter of O'Keefe v Ky


2015 NY Slip Op 04650


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2014-08797
 (Docket Nos. V-372-10, V-373-10)

[*1]In the Matter of Erin O'Keefe, respondent, 
vMoussa Ky, appellant.


Susan A. DeNatale, Bayport, N.Y., for appellant.
Feldman and Feldman, Uniondale, N.Y. (Steven A. Feldman and Arza Feldman of counsel), for respondent.
John N. Fath, P.C., Patchogue, N.Y. (David M. Johnson of counsel), attorney for the children.

DECISION & ORDER
Appeal from an order of the Family Court, Suffolk County (David Freundlich, J.), dated August 12, 2014. The order denied the father's motion pursuant to CPLR 5015(a)(1) to vacate a prior order of that court dated December 6, 2013, which, upon the father's failure to appear at a hearing, granted the mother's petition to modify a prior order of that court (Bernard Cheng, J.) dated November 1, 2012, so as to limit the father's visitation with the subject children to therapeutically supervised visitation.
ORDERED that the order dated August 12, 2014, is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in denying the father's motion to vacate a prior order dated December 6, 2013, made upon his failure to appear at a hearing, which granted the mother's petition to limit the father's visitation with the subject children to therapeutically supervised visitation. The record supports the Family Court's determination that the father failed to establish either a reasonable excuse for his default or a potentially meritorious defense to the mother's petition (see Matter of Xiao-Lan Ma v Washington, 127 AD3d 982; Matter of Kenneth S. v Bethzaida P., 95 AD3d 1022, 1023).
DILLON, J.P., DICKERSON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court